BKAWLEY, District Judge.
This is a cause of prize arising out of tbe capture of the Spanish bark Maria Dolores by tbe United States cruiser Minneapolis. Tbe libel was filed June 10, 1898. No claimant bas appeared, and tbe testimony taken by tbe prize commissioners, and an examination of tbe ship’s papers, show that tbe Maria Dolores is a bark of 375 tons, owned by Tomas de Gorosica, a subject of tbe king of Spain; that she was manned by a crew of 11 persons, and under the command of Buenaventura Ferrer, master. She sailed from San Sebastian, in ballast, about tbe end of March, and on tbe last days of March and tbe first days of April, 1898, she took on a cargo consisting of 250 tons of bituminous coal and 250 tons of patent fuel at Avilas, a port of tbe kingdom of Spain, whence she sailed early in April for San Juan, a port in tbe island of Puerto Rico; both ship and cargo being consigned to Sobrinos de Azguiaga, Spanish subjects at the last-named port. She was captured in tbe early morning of May 21, 1898, about 12 miles from San Juan, by tbe United States cruiser’Minneapolis, commanded by Captain Jewell, of *549the United States navy, and was sent to this port in charge oí a prize crew for condemnation. Upon hearing the testimony, and after consideration thereof, it is adjudged and decreed that the bark Maria Dolores, with her tackle, apparel, and furniture, and her cargo of coal, be condemned, forfeited, and sold as lawful prize of war; and a decree will be entered forthwith directing the marshal of this district to sell the same after due advertisement.